Citation Nr: 1638966	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for residuals of a head injury with post-concussion syndrome and prior history of anxiety disorder, currently rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from October 1961 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in New York, New York.  This case was previously remanded in August 2014 and December 2015 for further development.  The requested development has been accomplished and complies with the directives of the Board remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of eligibility for benefits under the FDC program has been raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's greatest impairment from his TBI are his subjective symptoms, which have been assigned the facet level score of "2" in the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table; his TBI residuals did not result in neurological disabilities or multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.25, 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claim for an increased evaluation, the RO, in a June 2011 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

In conjunction with his claim, the Veteran was afforded VA examinations in July 2011, April 2012, April 2014, September 2014, and January 2016.  The results from these examinations are sufficient in order to properly address the Veteran's claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations were adequate for rating purposes because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes). 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments and was also given an opportunity to appear at a hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Increased Evaluation

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage disability ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id. 

The Schedule assigns diagnostic codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  Id.; see 38 C.F.R. § 4.14.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

As an initial matter, the Board notes that the Veteran's hearing loss and tinnitus problems resulting from his head injury residuals have been accounted for and separately rated.  Therefore these symptoms will not be discussed.  

The Veteran's service-connected TBI residuals have been evaluated as 40 percent disabling under 38 C.F.R. § 4.124a, DC 8045 (residuals of TBI) (2015).

DC 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.  The diagnostic code provides:

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

VA must also consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0=0 percent; 1=10 percent; 2=40 percent; and 3=70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is appropriate in cases of characteristic prostrating attacks occurring on an average of once a month over the last several months.  With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent evaluation is in order.  38 C.F.R. § 4.124a, Code 8100 (2015).

Under Diagnostic Code 9400, a 10 percent disability evaluation should be assigned for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The Veteran maintains that the symptomatology associated with his service-connected TBI residuals warrants an evaluation in excess of 40 percent.  

In conjunction with his claim, the Veteran was afforded a TBI examination in July 2011.  At the time of the examination, the Veteran reported having headaches on a daily basis, which lasted minutes in duration.  Following examination, the examiner indicated that the Veteran's headaches were mild and responded to Tylenol and did not have systemic symptoms.  There was no vomiting, seizures, or amnesia.  The Veteran reported having had essential tremors for the past three years but CT scans and EEG were normal, with a VA physician not recommending any therapy.  There were no tremors at the time of the examination and neurological examination was normal except for diabetic peripheral neuropathy.  It was the examiner's opinion that the headaches were post-concussion and that they were both stable and mild.  

At the time of an April 2012 VA TBI examination, the Veteran was noted to have sustained a TBI injury in 1962.  As to memory, attention, concentration, and executive functions, the Veteran was noted to have objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  As to judgment, the Veteran was noted to have mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and to make a reasonable decision.  As to social interaction, the Veteran was noted to be routinely appropriate.  As to orientation, the Veteran was noted to always be oriented to time, place and situation.  Motor activity was reported as normal.  As to visual spatial orientation, the Veteran was noted to be mildly impaired, occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions but being able to use assistive devices such as GPS (global positioning system).  As to subjective symptoms, the Veteran was noted to have three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  As to neurobehavioral effects, the Veteran was noted to have one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  As to communication, the Veteran was noted to be able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was noted to be normal.  As to the headaches, the Veteran was noted to have headaches two to three times per week which lasted a few hours, with him taking aspirin.  Neuropsychological testing was not performed.  The examiner stated that the Veteran's TBI residuals did not impact his ability to work.  

In a June 2012 VA headache examination addendum report, the Veteran was again noted to have headaches two to times per week, lasting a few hours, for which he took aspirin.  

At the time of a September 2012 VA headache examination, the Veteran reported having headaches two to three times per week which lasted a few hours, and for which he took aspirin as needed.  The examiner indicated that the Veteran did not have headache pain for non-headache symptoms associated with headaches.  The pain lasted less than a day and was on both sides of the head.  The headaches were not migraine in nature and did not cause prostrating attacks of non-migraine headache pain.  The headaches did not impact the Veteran's ability to work.  

The Veteran was afforded an additional VA TBI examination in April 2014.  As to memory, attention, concentration, and executive functions, the Veteran was noted to have objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  As to judgment, the Veteran was noted to have mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and to make a reasonable decision.  As to social interaction, the Veteran was noted to be routinely appropriate.  As to orientation, the Veteran was noted to always be oriented to time, place and situation.  Motor activity was reported as normal.  As to visual spatial orientation, the Veteran was noted to be mildly impaired, occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions but being able to use assistive devices such as GPS (global positioning system).  As to subjective symptoms, the Veteran was noted to have three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The examiner also checked the box indicating that the Veteran had three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.  As to neurobehavioral effects, the Veteran was noted to have one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  As to communication, the Veteran was noted to be able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was noted to be normal.  Neuropsychological testing was not performed.

As to additional residuals, the examiner checked the box indicating that the Veteran had headaches.  The examiner further noted that the Veteran presented with mild cognitive linguistic difficulties, characterized by reduced auditory recalling and processing of auditory/visual multi- directional to short paragraph length information, and reduced categorical organization.  It was noted that the Veteran otherwise showed adequate attentional, visuospatial, and executive function skills according to the testing scores.  It was felt that this performance was reflective of the Veteran's complaints, and was consistent with the long term effects of a mild head injury.  Therapy training and instruction were contraindicated at the time of the examination, and he currently employed needed compensations and use of appropriate assistive memory devices in the home setting.  The Veteran was in agreement with these recommendations.  The examiner indicated that the Veteran's TBI residuals did not impact his ability to work.  

A VA headache examination was also performed at that time.  The examiner noted that the Veteran reported a history of headaches since 1962, on and off over the years, recently worsened. occurring daily, lasting a few hours, mostly on top of his head, described as pounding, with occasional dizziness.  He took Tylenol or aspirin as need with some relief.  The Veteran also reported having occasional dizziness.  There were no prostrating attacks and no other symptoms other than those above.  The examiner indicated that the Veteran's headaches did not impact his ability to work.  

In August 2014, the Board remanded this matter for additional development.  The Board noted that the Veteran asserted that his disability had worsened.  It further observed that the Veteran reported that he had not been afforded neuropsychiatric testing.  The Board requested that the Veteran be scheduled for a VA TBI examination to ascertain the severity of the service-connected disability. 

The Veteran was afforded a VA psychiatric examination in September 2014.  The examiner diagnosed the Veteran as having an adjustment disorder with anxiety.  The examiner also noted that the Veteran had residuals of a TBI.  The examiner stated it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  The symptoms of high levels of anxiety, irritability and difficulty sustaining concentration were common to both adjustment disorder with anxiety and traumatic brain injury.  The examiner noted that as both conditions occurred simultaneously in this Veteran and shared common symptoms it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  Any attempt to do so would be mere speculation.  

The examiner opined that the Veteran's adjustment disorder with anxiety resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He observed that since leaving the military the Veteran had displayed a mild deficit in social functioning.  He was spending less time with his friends.  He had difficulty expressing his feelings to others.  He was often irritable and anxious and had had panic attacks in social settings.  He indicated that the Veteran was struggling to maintain his emotional connection to others as he became more socially isolated.  He noted that the Veteran's mild deficit in social functioning was the direct result of symptoms associated with adjustment disorder with anxiety and TBI.  The examiner further indicated that since leaving the military, the Veteran had had difficulty getting along with people at work due to high levels of anxiety and irritability.  

He noted that the Veteran met the DSM-5 criterion for adjustment disorder and that the condition of adjustment disorder was a secondary condition to the Veteran's TBI.  He stated that the Veteran displayed mild deficit in both social and vocational functioning and that these deficits were the direct result of symptoms associated with adjustment disorder and TBI.  He indicated that the prognosis for the Veteran was not good and that it was unlikely that his anxiety would lessen.  He also noted that he appeared unlikely to enhance his social support system.  It was the examiner's opinion that the Veteran would continue to lead an anxious, lonely and unhappy life. 

In a December 2015 decision, the Board remanded the matter for further development, noting that in January 2015, the RO had requested a TBI examination and opinion, pursuant to the remand directives of the August 2014 Board remand.  The Board observed that the examination was scheduled for June 2015, and the Veteran failed to report for the examination.  It noted that the claims file contained no evidence that the RO informed the Veteran of his scheduled examination. The Board noted that because of the nature of the Veteran's injury and the fact that the most recent examination for TBI was over three years old, a remand was prudent, to afford the Veteran a second opportunity to appear for a VA examination.  

The Board requested that the Veteran be scheduled for a TBI examination to ascertain the severity of the service-connected disability.  All three areas of dysfunction (i.e., cognitive, emotional/behavioral (including psychiatric), and physical) were be evaluated and all pertinent symptomatology and findings were to be reported in detail utilizing the current Compensation and Pension Examination TBI Examination Guidelines.  The examiner was to perform neuropsychiatric testing with regard to the Veteran's anxiety disorder and any other psychiatric condition present.  The examiner was to identify all conditions residual to the head injury and any conditions resulting from such residuals.  The examiner was also to provide an opinion as to the current severity of any such conditions identified as associated with the head injury residuals.  The examiner was to also specifically address the Veteran's complaints and report of various symptoms and impairment (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) resulting from his traumatic brain injury residuals.

The Veteran was afforded the requested examination in January 2016.  The Veteran was noted to have sustained a TBI in 1962.  

As to memory, attention, concentration, and executive functions, the Veteran was noted to have objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  As to judgment, the Veteran was noted to have mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and to make a reasonable decision.  As to social interaction, the Veteran was noted to be routinely appropriate.  As to orientation, the Veteran was noted to always be oriented to time, place and situation.  Motor activity was reported as normal.  As to visual spatial orientation, the Veteran was noted to be mildly impaired, occasionally getting lost in unfamiliar surroundings, having difficulty reading maps or following directions but being able to use assistive devices such as GPS (global positioning system).  As to subjective symptoms, the Veteran was noted to have three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  The examiner specifically indicated that the Veteran had tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  As to neurobehavioral effects, the Veteran was noted to have one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  As to communication, the Veteran was noted to be able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  Consciousness was noted to be normal.  Neuropsychological testing was not performed.  

As to whether the Veteran had any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI, the examiner indicated that the Veteran had hearing loss and/or tinnitus and a mental disorder (including emotional, behavioral, or cognitive).  With regard to neuropsychological testing, the examiner indicated that it appeared there were areas of cognitive dysfunction in select areas of executive functioning and fine motor coordination, as well as psychomotor processing (i.e., slowing), and lower than expected levels of performance in the area of verbal memory.  These findings did not seem to be complicated by mood symptoms.  Etiological factors could include surgical intervention, radiation, chemotherapy, coronary artery disease, metabolic syndrome, as well as mild diffuse atrophy noted on imaging.  Micrographia, possible cogwheel rigity, slowing, and tremors, raised the suspicion of a Parkinsonian presentation.  A neurodegenerative disease process such as dementia of the Alzheimer's Type, appeared less likely at this time, but could not be ruled out entirely or with certainty.  

The examiner indicated that since the 1962 motor vehicle accident, the Veteran  had post concussive symptoms including tinnitus and headaches.  He noted that it was impossible to determine if headaches were related to or the result of the motor vehicle accident.  The examiner observed that the Veteran was evaluated in the neurology clinic in 2015 for memory deficit.  However, memory deficit was of recent onset, not related to the motor vehicle accident, as the Veteran had not complained of memory deficit after the motor vehicle accident.  The examiner stated that he could not comment on the Veteran's anxiety disorder.

As noted above. the rating schedule contains ten important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  If no facet is evaluated as "total," the overall percentage evaluation will be assigned based on the level of the highest facet as follows: 0=noncompensable; 1=10 percent; 2=40 percent; and 3=70 percent.  

The Veteran has been afforded numerous TBI examinations throughout the appeal period.  A level of severity of "2" is warranted for the Veteran's Memory, Attention, Concentration, Executive Functions Facet based on objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment at the time of each VA examination.  A level of severity of "1" is warranted for the Veteran's Judgment Facet based on mildly impaired judgment being demonstrated on each examination.  A level of severity of "0" is warranted for the Veteran's Social Interaction based on his social interaction being reported as routinely appropriate on each examination.  A level of severity of "0" is warranted for the Veteran's Orientation Facet based on the finding of his always being oriented to person, time, place, and situation on each examination.  A level of severity of "0" is warranted for the Veteran's Motor Activity (with intact motor and sensory system) based on motor activity being reported as normal on each examination.  A level of severity of "1" is warranted assigned for the Veteran's Visual Spatial Orientation based on it being reported as mildly impaired on each examination.  As it relates to subjective symptoms, with the exception of the April 2014 VA examination, wherein the examiner checked the box indicating that the Veteran had three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships; and also the box indicating that he had three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships, all other examinations indicated that the Veteran had three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family or other close relationships, which would warrant a level of severity of "1" being assigned.  Moreover, even if moderate interference were demonstrated, this would warrant no more than a severity level rating of "2".  A level of severity of "1" is warranted for the Veteran's Neurobehavioral Effects based on each examination revealing that the Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but did not preclude them.  A level of severity of "0" is warranted for Communication based on the Veteran being noted to be able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language on each examination.  

Based upon the above, no more than an overall 40 percent evaluation is warranted for your residuals of head injury with post-concussion syndrome and prior history of anxiety disorder based on the highest level of severity of "2" being assigned based upon the results of the numerous VA examinations afforded the Veteran throughout the appeal period.

A 70 percent evaluation, the next higher evaluation is not warranted, as the Veteran has not been shown to have an inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  The Veteran has also not been shown to have moderately severely impaired judgment for even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  There has also been objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Motor activity moderately decreased due to apraxia has also not been found to be present.  Furthermore, one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others have also not been found.  The Veteran has also not been shown to be often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  Social interaction has not been found to be inappropriate most or all of the time and visual spacial orientation has not been found to be moderately severely impaired at any time.  

Additionally, a higher evaluation of 100 percent is not warranted for traumatic brain injury as the Veteran has not been shown to have a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or coma under the consciousness facet. 

A separate evaluation for headaches is not warranted under 8100, as the Veteran's headaches have not been shown to be migraine in nature.  Moreover, there has been no demonstration at any time that the headaches have been prostrating in nature, as would be required for a separate compensable disability evaluation.  In addition, headaches (mild to moderate in nature) are part of the criteria listed under subjective symptoms category when rating TBI residuals.  

As to the diagnosed adjustment disorder with anxiety, the VA examiners have indicated that the symptoms of high levels of anxiety, irritability and difficulty sustaining concentration are common to both adjustment disorder with anxiety and traumatic brain injury and that as both conditions occurred simultaneously in this Veteran and shared common symptoms, it was not possible to differentiate what portion of each symptom was attributable to each diagnosis, and that any attempt to do so would be mere speculation.  As stated in Note (1) above: There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  As the symptoms associated with the Veteran's adjustment disorder cannot be differentiated from his TBI residuals, a separate assigned disability evaluation for the adjustment disorder with anxiety is not warranted.  Moreover, the symptomatology associated with the Veteran's adjustment disorder would warrant no more than a 30 percent disability evaluation under 38 C.F.R. § 4.130, DC 9400.  Thus, the assignment of a 40 percent evaluation is more beneficial to the Veteran.  

Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

In this case, the first Thun element is not satisfied.  The Veteran's TBI is manifested by signs and symptoms such as headaches two to three times per week lasting several hours, mild impairment of memory and concentration, sleep disturbance, mild slowed thinking, photosensitivity, anxiety, and irritability. 

These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the criteria for rating TBI, which directly contemplates impairment to a variety of cognitive areas, as well as all impairment resulting from associated subjective symptoms and neurobehavioral effects.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  In short, there is nothing exceptional or unusual about the Veteran's TBI because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, an extraschedular rating for TBI is not warranted at any point during the course of the appeal.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for TBI, bilateral hearing loss and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's TBI combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an rating in excess of 40 percent for residuals of a head injury with post-concussion syndrome and prior history of anxiety disorder is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


